DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 08/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flint et al. (Downscaling future climate scenarios to fine scales for hydrologic and ecological modeling and analysis, Flint and Flint Ecological Processes 2012), hereinafter "Flint", in view of Hoai et al. (Downscaling Global Weather Forecast Outputs Using ANN for Flood Prediction, Hindawi Publishing Corporation, Journal of Applied Mathematics, Volume 2011,Article 1D 246286, 14 pages, doi:10.1155/2011/246286), hereinafter "Hoai", further in view of Wiki (LIDAR Contour Mapping, wiki.gis.com, 10 May 2011, http://wiki.gis.com/wiki/index.php?title=LIDAR_Contour_Mapping&oldid=73269).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10, 12, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flint et al. (Downscaling future climate scenarios to fine scales for hydrologic and ecological modeling and analysis, Flint and Flint Ecological Processes 2012), hereinafter "Flint", in view of Hoai et al. (Downscaling Global Weather Forecast Outputs Using ANN for Flood Prediction, Hindawi Publishing Corporation, Journal of Applied Mathematics, Volume 2011,Article 1D 246286, 14 pages, doi:10.1155/2011/246286), hereinafter "Hoai", further in view of Wiki (LIDAR Contour Mapping, wiki.gis.com, 10 May 2011, http://wiki.gis.com/wiki/index.php?title=LIDAR_Contour_Mapping&oldid=73269).

Regarding Claim 1, Flint teaches a method performed by at least one apparatus, said method comprising: 
obtaining weather model data indicative of location-specific weather information for a first set of locations (26) on a first grid (28) (Flint p. 3, col. 2, line 23 Two models were required to contain realistic representations of some regional features, such as the spatial structure of precipitation and important orographic features, and to produce a realistic simulation of aspects of California's recent historical climate - particularly the distribution of monthly temperatures and the strong seasonal cycle of precipitation that exists in the region and throughout the western states; also see Fig. 1 Processing Sequence (1), both the 12-km and 4-km models); 
obtaining an area of interest (30) associated to at least one user (32) (Flint p. 6 Fig. 1; note the selected area of interest is a part of California); 
obtaining and/or determining a second set of locations (34) based on a second grid (36) within said area of interest (30) (Flint p. 6, Fig. 1, the 4-km and 270-m grids are representative of a smaller locations within the selected part of California); 
obtaining measurement data on location-specific weather information of a measurement device associated to said at least one user located at a measurement location (38) within and/or proximate to said area of interest (30) (Flint p. 6, col. 1, (2) The monthly 4-km data for 1950 to 2000 are used to develop the bias correction statistics (mean and standard deviation) using measured or simulated current climate data for 1950 to 2000 from PRISM and from each of the two GCM models; also see p. 7, Measured monthly precipitation and maximum and minimum air temperatures from meteorological stations throughout California operated by the California Irrigation Management Information System [CIMIS] and National Weather Service [NWS]); 
determining, based at least partially  (Flint Fig. 1 270-m grid using GIDS and Processing Sequence: step (5); also see Fig. 4 as the comparisons of models to data confirms the weather models and information at the location of interest); 
obtaining and/or determining a third set of locations (40) based on a third grid (42) within said area of interest (30) (Flint p, 7, Fig, 2 area around Hopland FS CIMIS station); 
obtaining,  (Flint p, 7, Fig. 2); and 
determining, based at least partially  (Flint p. 7, col. 1. Paragraph 1, the representation of the data by the downscaling, which specifically takes into account the elevation of each cell, can more accurately reflect the measured data; also see Fig. 2).

Flint is not relied upon to teach that the steps of determining location-specific weather information are based at least partially on at least one machine learning process and on the at least one machine learning process, respectively. Nor is Flint relied upon to teach that the surface topography data is based on at least one of lidar data, a crop growth model, and/or a crop growth measurement.
Hoai teaches performing at least one machine learning process to determine location-specific weather information on location specific data (Hoai Abstract, This paper presents an empirical-statistical downscaling method for precipitation prediction which uses a feed-forward multilayer perceptron MLP neural network). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Flint in view of Hoai to teach at least one machine learning process to determine location-specific weather information, because artificial neural network ANN has been reported to give better performance in rainfall runoff modeling than some other conventional runoff forecasts (Hoai p. 2, paragraph 2) and the ANN is used to increase the accuracy of precipitation prediction, usually obtained from the model outputs, which is then used as inputs to hydrological models for runoff prediction (Hoai p. 2, paragraph 2).
Wiki teaches surface topography data based on at least one of lidar data, a crop growth model, and/or a crop growth measurement (Wiki p. 1, para. 1, LIDAR Contour Mapping is a rapid, cost-effective source of high-accuracy, high-density elevation data for many traditional topographic mapping applications.).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Flint in view of Hoai (as stated above), further in view of Wiki to explicitly teach surface topography data based on at least one of lidar data, a crop growth model, and/or a crop growth measurement, because the “technology allows large area topographic surveys to be completed significantly faster and at a reduced cost compared to traditional survey methods” (Wiki p.1, para. 1).

Regarding Claim 2, the current embodiment of Flint in view of Hoai and Wiki (as stated above) does not explicitly teach wherein said second grid (36) provides a spatial resolution being higher, in particular at least one order of magnitude higher than a spatial resolution of said first grid (28).
However, Flint further teaches wherein said second grid (36) provides a spatial resolution being higher, in particular at least one order of magnitude higher than a spatial resolution of said first grid (28) (Flint p. 2, col. 2, para. 11, Climatic data are normally available at a spatial scale of 1,000 to 10,000 km2, while plant growth is normally measured at a much smaller scale of 100 m2 to 10 km2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Flint to explicitly teach that the second grid (36) provides a spatial resolution being higher, in particular at least one order of magnitude higher than a spatial resolution of said first grid (28) by substituting the 12-km grid of Flint with a more coarse 1000 km grid, because the a larger top-level grid would merely cover a larger original area of interest but would not change the methodology or results of Flint's disclosure (see MPEP 2143 B Simple Substitution of One Known Element for Another To Obtain Predictable Results).

Regarding Claim 3, Flint in view of Hoai and Wiki (as stated above) further teaches obtaining elevation model data indicative of a surface elevation for at least one location within and/or proximate to said area of interest (30); 
wherein said determining of said location-specific weather information for said second set of locations (34) is further based on said elevation model data (Flint p. 7, col. 1. Paragraph 1, the representation of the data by the downscaling, which specifically takes into account the elevation of each cell, can more accurately reflect the measured data; also see Fig. 2).

Regarding Claim 4, Flint in view of Hoai and Wiki (as stated above) further teaches wherein said determining of said location-specific weather information for said second set of locations (34) comprises a spatial interpolation of said weather model data on said second set of locations (34); and/or a spatial interpolation of said measurement data on said second set of locations (34) (Flint p. 4, col. 1, paragraph 1, Statistical downscaling methods apply statistical relations between historical climate records at coarse resolutions and fine resolutions to interpolate from coarse model outputs to finer resolutions.

Regarding Claim 5, Flint in view of Hoai and Wiki (as stated above) further teaches determining location-specific bias information based on deviations of said obtained weather model data and/or said obtained measurement data; wherein said determining of said location-specific weather information for said second set of locations (34) is further based on said location-specific bias information (Flint p. 5, Fig. 1 Processing Sequence: (3) Blas correction coefficients are determined using monthly downscaled GCM 4-km grids and historical PRISM data for 1950-2000).

Regarding Claim 6, Flint in view of Hoai and Wiki (as stated above) further teaches determining at least one field parameter of a statistical model based at least partially on said location-specific bias information, wherein said determining of said location-specific weather information for said second set of locations (34) is further based on said statistical model using said at least one field parameter (Flint p. 5, Fig. 1 Processing Sequence: (4) Blas corrections are made on monthly grids using the coefficients; also see Fig. 3 Downscaled climate parameters).

Regarding Claim 7, Flint in view of Hoai and Wiki (as stated above) further teaches carrying out at least one machine learning process based at least partially on said location-specific bias information to obtain at least one field parameter of a model for said location-specific bias information, wherein said determining of said location-specific weather information for said second set of locations (34) is further based on said model for said location-specific bias information using said at least one field parameter (Hoai Abstract, This paper presents an empirical-statistical downscaling method for precipitation prediction which uses a feed-forward multilayer perceptron MLP neural network; also see reference/discussion of claim 1 above).

Regarding Claim 8, Flint in view of Hoai and Wiki (as stated above) further teaches wherein said determining of said location-specific weather information for said second set of locations comprises a spatial process model of said weather model data and said obtained measurement data on said second set of locations (34) (Flint p. 4, col. 2, paragraph 3, the initial spatial downscaling was done to 4 km, which is the resolution of an existing historical climate data set that is spatially distributed and grid-based; note that the model is a spatial process model as it shows how the parameter changes with location).

Regarding Claim 10, Flint in view of Hoai and Wiki (as stated above) further teaches wherein said third grid (42) provides a spatial resolution being higher, in particular at least one order of magnitude higher than a spatial resolution of said second grid (36) (Flint p. 7, Fig. 2 270-m is an order of magnitude smaller than 4-km).

Regarding Claim 12, Flint in view of Hoai and Wiki (as stated above) further teaches wherein said surface topography data is indicative of surface elevation and/or surface roughness (Flint p. 7 Fig. 2 the topography map is measured by elevation).

Regarding Claim 13, Flint in view of Hoai and Wiki (as stated above) further teaches wherein said location- specific weather information for said first, second and/or third set of locations (26, 34, 40) is indicative of at least one of precipitation, wind speed, wind direction, temperature, dew point temperature, air pressure, geopotential, relative humidity, sunshine duration, global radiation and/or solar irradiation; and wherein said location-specific weather information for said first, second and/or third set of locations (26, 34, 40) is indicative of a current weather status and/or a weather forecast (Flint p. 8, Fig. 3; the chosen parameters are precipitation and air temperature).

Regarding Claim 14, Flint in view of Hoai and Wiki (as stated above) does not explicitly teach wherein said location- specific weather information for said first, second and/or third set of locations (26, 34, 40) is indicative of at least one of near surface wind profile, near surface humidity profile, water transfer of crops, and/or near surface water balance.
Hoai teaches wherein said location- specific weather information for said first, second and/or third set of locations (26, 34, 40) is indicative of at least one of near surface wind profile, near surface humidity profile, water transfer of crops, and/or near surface water balance (Hoai p. 6-7, Therefore, among hundreds of variables provided by the global NWP outputs, only variables which are driving factors for the orographic rainfall evolution were selected in the calibration processes. It includes momentum variables of pressure levels of 700 hPa and 850 hPa such as wind-field velocities and changes in vertical pressure and the rainfall prediction on the surface.).
It would have been obvious to one of ordinary skill in the a rt, prior to the effective filing date of the instant application, to modify Flint in view of Hoai and Wiki (as stated above), further in view of Hoai to teach wherein said location- specific weather information for said first, second and/or third set of locations (26, 34, 40) is indicative of at least one of near surface wind profile, near surface humidity profile, water transfer of crops, and/or near surface water balance, because wind field velocities is at least one variable that is a driving factor for the orographic rainfall evolution (weather information).

Regarding Claim 15, Flint in view of Hoai and Wiki (as stated above) further teaches wherein said first grid (28) comprises a spatial resolution for locations in the order of 10 km to 100 km (Flint p, 6, Fig, 1; first model is 12-km grids).

Regarding Claim 16, Flint in view of Hoai and Wiki (as stated above) does not explicitly teach wherein said second grid (36) comprises a spatial resolution for locations in the order of 500 m to 2 km.
However, Flint teaches wherein said second grid (36) comprises a spatial resolution for locations in the order of 500 m to 2 km (Flint p. 2, Col. 1: para. 1, plant growth is normally measured at a much smaller scale of 100m2 to 10km2 ).
The prior a rt therefore contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. The substituted component and its function was known in the art. In other words, a second grid with a spatial resolution in the order of 500 m to 2 km for downscaling a lower resolution image of a higher scale. Moreover, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. In other words, substituting the 4 km grid (falls within the 100 m to 10 km grid range) with a 500m to 2km grid (also within the 100 m to 10 km grid range) to downscale the lower resolution 12 km grid.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Flint to explicitly teach wherein said second grid (36) comprises a spatial resolution for locations in the order of 500 m to 2 km by substituting the 4-km grid of Flint with a more refined 500m-2km grid, because the substituted grid would merely provide a higher resolution image of the area of interest, but would not change the methodology or overall results of Flint's disclosure (see MPEP 2143 B Simple Substitution of One Known Element for Another To Obtain Predictable Results).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flint in view of Hoai and Wiki (as stated above), further in view of Bürgmann et al. (Synthetic Aperture Radar lnterferometry to Measure Earth's Surface Topography and Its Deformation, Annual Review of Earth and Planetary Sciences, Vol. 28:169-209{Volume publication date May 2000), https://doi.org/10.1146/annurev.earth.28.1.169) and Wildey (Topography from Single Radar Images, 1984, Science, Vol. 224, Issue 4645, p. 153-156, doi:10.1126/science.224.4645.153), hereinafter " Bürgmann ".

Regarding Claim 11, Flint in view of Hoai and Wiki (as stated above) is not relied upon to teach wherein said surface topography data is further based on at least: radar data.
Bürgmann teaches wherein said surface topography data is further based on at least: radar data (Burgmann, Abstract, Synthetic aperture radar interferometry (InSAR) from Earth-orbiting spacecraft provides a new tool to map global topography and deformation of the Earth's surface. Radar images taken from slightly different viewing directions allow the construction of digital elevation models of meter-scale accuracy.).
Therefore, it would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Flint in view of Hoai and Wiki (as stated above) in view of Bürgmann to explicitly teach wherein said surface topography data is further based on at least: radar data, because radar images ta ken from slightly different viewing directions allow the construction of digital elevation models of meter-scale accuracy (Bürgmann, Abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Flint in view of Hoai and Wiki (as stated above), further in view of Niemann (WO 2017070199 A1).

Regarding Claim 17, Flint in view of Hoai and Wiki (as stated above) is not relied upon to teach wherein said third grid (42) comprises a spatial resolution for locations in the order of 5 m to 50 m.
Niemann teaches wherein said third grid (42) comprises a spatial resolution for locations in the order of 5 m to 50 m (Niemann p. 18, line 21 Elevation data were also previously surveyed on the same 15 m grid (Figure 3B).
It would have been obvious to one or ordinary skill in the art, prior to the effective filing date of the instant application, to modify Flint in view of Hoai and Wiki (as stated above) further in view of Niemann, so that the spatial resolution of the third grid (elevation data) has a spatial resolution in the order of 5 m to 50 m, by substituting the 270-m grid of Flint with the 15 m grid of Niemann, because the 15 m grid is still of a higher resolution than the 4-km model of Flint that it is used to further downscale (see MPEP 2143 B Simple Substitution of One Known Element for Another To Obtain Predictable Results).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Flint in view of Hoai and Wiki (as stated above), further in view of Maraun et al. ("Precipitation Downscaling Under Climate Change: Recent Developments To Bridge The Gap Between Dynamical Models And The End User", Rev. Geophys.,48, RG3003, doi:10.1029/2009RG000314, 2010 ), hereinafter "Maraun".

Regarding Claim 18, Flint in view of Hoai and Wiki (as stated above) is not relied upon to teach wherein said location- specific weather information for said second and/or third set of locations (34, 40) is used in a crop growth model, a crop pathogenic risk model and/or a pest model.
Maraun teaches wherein said location- specific weather information for said second and/or third set of locations (34, 40) is used in a crop growth model, a crop pathogenic risk model and/or a pest model (Maraun p. 4, section 2.6, The prediction of shorter-term climate variability has more immediate applications, such as predicting crop yields.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Flint in view of Hoai (as stated above) further in view of Maraun to teach wherein said location- specific weather information for said second and/or third set of locations (34, 40) is used in a crop growth model, a crop pathogenic risk model and/or a pest model, because downscaling for future climate change can be used for predicting crop yields).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/15/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863